Case 4:19-cv-00180-ALM-KPJ Document 169-6 Filed 10/25/19 Page 1 of 3 PageID #: 3858




                               Exhibit 6
Case 4:19-cv-00180-ALM-KPJ Document 169-6 Filed 10/25/19 Page 2 of 3 PageID #: 3859

                                           TY CLEVENGER
                                                P.O. Box 20753
                                        Brooklyn, New York 11202-0753
      telephone: 979.985.5289                                                   tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                   Texas Bar No. 24034380



      October 12, 2018


      Mr. George E. Uthe, Investigator
      Office of the Chief Disciplinary Counsel
      State Bar of Texas
      P.O. Box 12487
      Austin, Texas 78711


               Re:      201805425 – Michael J. Gottlieb – Ty Clevenger


      Mr. Uthe:

              I write in response to your letter dated September 24, 2018 and in response to
      Michael Gottlieb's bad-faith allegations. Apparently Mr. Gottlieb is still upset because I
      publicly mocked his sleazy and unethical conduct in Aaron Rich v. Edward Butowsky, et
      al., Case No. 1:18-cv-00681 (D.D.C.). See “Why won’t Seth Rich’s brother authorize
      Wikileaks to tell what it knows?” http://lawflog.com/?p=1937. As that blog post explains,
      Mr. Gottlieb's associate subpoenaed my private communications and my client's private
      communications about the subject matter of the lawsuit from Twitter, never mind
      attorney-client privilege. Id. Mr. Gottlieb was publicly embarrassed, as he should have
      been, and now he wants to get even.

              Not surprisingly, Mr. Gottlieb omitted the evidence that refutes his accusations.
      He complains about alleged inadequacies in my application for pro hac vice admission,
      yet he failed to include the application itself. I have enclosed it as Exhibit 1, and you will
      note that my application originally was unopposed. After I exposed Mr. Gottlieb's
      misconduct, however, he retaliated by filing his untimely objection to my application.

              I would particularly direct your attention to Edward Butowsky's reply (Exhibit 2)
      to Mr. Gottlieb's untimely objection. In his grievance, Mr. Gottlieb complained about that
      reply and alleged that I filed it for an improper purpose, yet he once again omitted the
      actual document from his grievance exhibits. Why? For starters, because it was not filed
      by me, but by attorney Ken Martin. Furthermore, and more importantly, the reply
      eviscerates nearly every argument that Mr. Gottlieb made in his grievance (therefore I
      incorporate it by reference).

              Mr. Gottlieb and his co-counsel were so embarrassed by the facts in the reply that
      they later tried to convince Mr. Butowsky to stipulate to striking it from the record. See
      July 3, 2018 email correspondence (Exhibit 3). Mr. Butowsky refused, and Mr. Gottlieb
Case 4:19-cv-00180-ALM-KPJ Document 169-6 Filed 10/25/19 Page 3 of 3 PageID #: 3860



      and his associate wisely refrained from filing their frivolous motion to strike, because it
      only would have drawn the judge's attention to their misconduct.

              Instead of learning from that experience, however, Mr. Gottlieb made the same
      bad-faith allegations (e.g., accusing me of anti-Semitism)1 all over again in his grievance,
      then he withheld the document that would show that he knew his accusations were false.
      Contrary to his allegations, I withheld nothing from the D.C. court. As you can see in my
      declaration in support of the pro hac application (Exhibit 4), I directed the court's
      attention to its own Attorney Grievance Docket No. 15-19. I have attached a letter
      (Exhibit 5) that I sent yesterday to the D.C. court, asking it to permit OCDC and the New
      York committee on character and fitness to see the entire file from Docket No. 15-19.
      That file contains all of the matters that Mr. Gottlieb accused me of withholding, ergo I
      did not hide anything.

               Only one of Mr. Gottlieb's allegations is not addressed in the aforementioned
      reply, and that is the allegation that I attempted to practice law in D.C. The August 20,
      2018 email string that he attached to his grievance refutes his allegation. Mr. Gottlieb
      falsely suggested that I was acting on behalf of Mr. Butowsky in the D.C. case when in
      reality I was asking questions for my blog and for FOIA litigation that was pending in
      New York (where I am appearing pro se). I was not acting on behalf of Mr. Butowsky,
      and I never attempted to practice law in D.C. without proper authorization.

               Mr. Gottlieb's grievance is meritless, and he knew that when he filed it. I request
      that it be dismissed immediately.

                 Respectfully,

                 Ty Clevenger


                 Ty Clevenger




      cc:        Michael Gottlieb

      1
            The reply (Exhibit 5) conclusively demonstrates that “shyster” is not an anti-Semitic slur.
            Furthermore, I did not know that Mr. Gottlieb or his associate were Jewish until he mentioned
            it after the blog post. The fact that Mr. Gottlieb keeps recycling this vile accusation is further
            proof of his malice and bad faith.
